DETAILED ACTION
This action is responsive to communications filed 01 April 2021.
Claims 4-5, and 7-10 remain cancelled.
Claims 1-3, 6, and 11-26 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13, 17-20, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US-20170339536-A1) hereinafter Lewis in view of Montemurro et al. (US-20110282961-A1) hereinafter Montemurro in view of RAJADURAI et al. (US-20160255502-A1) hereinafter Rajadurai in view of Schwartz (US-20180324122-A1) in view of Hansson (US-20050250445-A1).
Regarding claim 1, Lewis discloses:
A method comprising: 
([0019] [0064] [FIG. 4] server 17 may send a notification package to computing device 4 via one or more signals 80, wherein one or more signals 80 is a cellular service or the Internet service; wherein a server sending to a computing device is equated to as receiving by a device, a notification package), wherein the receiving includes storing the notification message in a message store on the communication device ([0028] [FIG. 2] computing device, e.g. 4, comprising storage devices 38, e.g. communication module 10 and notification queue 8 [0035] store the notification data and the device identifier in notification queue 8);
forwarding, upon determining that the notification message is to be forwarded, the notification message by the communication device ([0065] [FIG. 4] computing device 4 and computing device 84 may connect, such as via a non-Internet protocol such as Bluetooth.RTM or near-field communication, and transfer notification data 22 via one or more signals 82, wherein the connection is equated to as a peer-to-peer channel (see items 82 and 86) [0020] [0025] information regarding the notification account for which the notification data is intended for; determining, using the device identifiers, whether computing device is the intended recipient of the notification (i.e. whether the message is to be forwarded)).
discarding, upon determining that the notification message is not to be forwarded ([0079] [FIGs. 2 and 4] communication module 10 may determine, using the device identifiers stored in notification queue 8, whether the second computing device is the intended recipient of the notification data received from the server device, see items 4, 84, and 12, wherein item 84 is the second computing device), the notification message ([0084] expiration date may indicate a time which the communication module 10 will delete the notification data from the notification queue 8 if the communication module 10 has not yet delivered the notification data to the second computing device, i.e. if the second computing device is not the intended recipient, the notification will not be sent, and then will expire and be deleted),
Lewis does not explicitly disclose:
the notification message including a message identifier and a digital signature generated by an original sender of the notification message; 
holding a public key in a client application, the public key corresponding to a private key held by the original sender of the notification message;
determining that an integrity of message content in the notification message and the original sender of the notification message is verified using the digital signature and the public key; 
determining whether the notification message received by the communication device and stored in the message store of the communication device has been previously received; 
marking, responsive to determining that the notification message has not been previously received, the notification message as received, 
wherein the notification message further includes at least one message attribute, the at least one message attribute specifying qualifying attributes of an intended recipient of the notification message that are determinative of whether or how frequently the notification message is to be forwarded;
forwarding, upon determining that the notification message has been verified, the notification message by the communication device; and
discarding the notification message based on a specified geographical distance of the notification message from a location of a first recipient of the notification message,
wherein the communication device broadcasts the notification message using a broadcast protocol to forward the notification message to other devices using a peer-to-peer communication channel over a mesh network.

the notification message including a message identifier and a digital signature generated by an original sender of the notification message ([0031] a notification identifier is used to identify an instance of a notification [0034-0035] source of the notification message to use its own cryptographic information to encrypt the notification identifier or to digitally sign the notification identifier or both and generate or calculate the notification identifier [0122] notification identifier consists of the notification message concatenated with a message integrity code); 
determining whether the notification message has been previously received ([0031] a notification identifier is used to identify an instance of a notification [0033] a notification that was previously active and is not longer to be advertised is deemed an “expired notification” [0036] AP may have previously received notification identifiers for the notification messages in the set, and at 34 may simply look up the notification identifier corresponding to the notification message activated [0122] notification identifier consists of the notification message concatenated with a message integrity code);
marking, responsive to determining that the notification message has not been previously received, the notification message as received ([0031] a notification identifier is used to identify an instance of a notification [0036-0037] with the exception of the case where the AP looks up a previously received notification identifier, the notification identifier is calculated or otherwise generated [0122] notification identifier consists of the notification message concatenated with a message integrity code), 
forwarding, upon determining that the notification message has been verified ([0067] verification process on the digital signature to determine whether to accept or reject the notification identifier’s authenticity [0122] notification identifier consists of the notification message concatenated with a message integrity code), the notification message by the communication device ([0067] method continues, e.g. accept the notification identifiers authenticity [FIG. 6] e.g. to retrieve notification messages [0073] retrieve a notification message from the AP, i.e. AP forwards notification message [0122] notification identifier consists of the notification message concatenated with a message integrity code); and 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis in view of Montemurro to utilize a message identifier and digital signature in order to verify the integrity of the message prior to forwarding the message, determining whether the message has been previously received, and forwarding the message upon determining that the notification message has been verified. One of ordinary skill in the art would have been motivated to do so in order to determine whether to accept or reject the notification identifier’s authenticity and to avoid handling the same instance of a notification more than once (Montemurro, [0067-0068]).
Lewis-Montemurro do not explicitly disclose:
holding a public key in a client application, the public key corresponding to a private key held by the original sender of the notification message;
determining that an integrity of message content in the notification message and the original sender of the notification message is verified using the digital signature and the public key;
determining whether the notification message received by the communication device and stored in the message store of the communication device has been previously received;
wherein the notification message further includes at least one message attribute, the at least one message attribute specifying qualifying attributes of an intended recipient of the notification message that are determinative of whether or how frequently the notification message is to be forwarded;

wherein the communication device broadcasts the notification message using a broadcast protocol to forward the notification message to other devices using a peer-to-peer communication channel over a mesh network.
However, Rajadurai discloses:
holding a public key in a client application, the public key corresponding to a private key held by the original sender of the notification message ([0043] device 100 registers for D2D services with the wireless communication network and obtains the public key of the electronic device 100a, e.g. the device 100a (i.e. original sender of the message) that broadcasts a direct communication message with a digital signature using a private key [0042] electronic device 100a sends the public key to the D2D server, wherein the device sending the public key requires it holding the public key [0050] memory module 208 stores the public key distributed by the D2D server);
determining that an integrity of message content in the notification message and the original sender of the notification message is verified using the digital signature and the public key ([0011] verify the identity of the direct communication message by verifying the digital signature included in the direct communication message using the public key associated with another UE [0057] verify the authenticity of the direct communication message);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro in view of Rajadurai to incorporate asymmetric keys for verifying the authenticity of a message to be received. One of ordinary skill in the art would have been motivated to do so to verify identity of a direct communication message using asymmetric keys (Rajadurai [0009-0014]).
Lewis-Montemurro-Rajadurai do not explicitly disclose:

wherein the notification message further includes at least one message attribute, the at least one message attribute specifying qualifying attributes of an intended recipient of the notification message that are determinative of whether or how frequently the notification message is to be forwarded;
discarding the notification message based on a specified geographical distance of the notification message from a location of a first recipient of the notification message,
wherein the communication device broadcasts the notification message using a broadcast protocol to forward the notification message to other devices using a peer-to-peer communication channel over a mesh network.
However, Schwartz discloses:
determining whether the notification message received by the communication device and stored in the message store of the communication device has been previously received ([0019] notification queue stored in a memory of the communication device [0024] checks to see if the new notification is a duplicate of an existing notification in notification queue, wherein existing notifications are previously received notifications);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro-Rajadurai in view of Schwartz to have determined whether the notification that was received by the communication device and stored in the message store was previously received. One of ordinary skill in the art would have been motivated to do so to determine if the new notification is a duplicate (Schwartz, [0024]).
Lewis-Montemurro-Rajadurai-Schwartz do not explicitly disclose:
or how frequently the notification message is to be forwarded;
discarding the notification message based on a specified geographical distance of the notification message from a location of a first recipient of the notification message,
wherein the communication device broadcasts the notification message using a broadcast protocol to forward the notification message to other devices using a peer-to-peer communication channel over a mesh network.
However, Hansson discloses:
wherein the notification message further includes at least one message attribute ([0066] Message_ID field), the at least one message attribute specifying qualifying attributes of an intended recipient of the notification message that are determinative of whether or how frequently the notification message is to be forwarded ([0066] when a device receives a message it stores the Message_ID in a list … if it is already in the list, the message should be discarded and not forwarded to any neighbors, they can be stored with a timestamp and be deleted after a pre-determined time (i.e. a qualifying attribute, time); [0068-0069] Max_no_of hops field: if a device receives a message with hop counter value equaling or exceeding Max no of hops, the device should not forward);
discarding the notification message based on a specified geographical distance of the notification message from a location of a first recipient of the notification message ([0068-0069] Max_no_of hops field, to limit how far a message can travel in an attempt to reach target recipients, e.g. not forwarded if a counter value equals a predetermined Max_no_of_hops value, the hop counter is preferably initialized to zero by the device that created the original message – i.e. 1 for first recipient),
([0094] broadcast mechanism in which each message is sent to all devices in the local environment [FIG. 4] [0071] shot-range transceiver devices, i.e. mesh (e.g. d6/d7 capable of both transmitting message to d8, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro-Rajadurai-Schwartz in view of Hansson to have included a message attribute in the notification which specified qualifying attributes to determine if the message is to be forwarded, discard the message based on a specified geographical distance from the first recipient, and broadcast via a peer-to-peer mesh network. One of ordinary skill in the art would have been motivated to do so to minimize the scheduling problem because devices need to only support simple point-to-point links, the networking problem is simplified because each node needs to be only aware of its own neighbors and the mobility problem is minimized because the damage caused by a device moving out of range of the other devices is cured by the simple periodic updating of neighbor lists (Hansson, [0098-0100]).
Regarding claim 6, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The method of claim 1, set forth above,
Lewis does not explicitly disclose:
further comprising:
determining that the notification message has not previously been received based upon the message identifier; and 
marking the notification message as received.  
However, Montemurro discloses:
further comprising:
([0068] check whether notification identifier J was previously received); and 
marking the notification message as received ([0069-0070] if not previously received, flag or records that notification identifier J to be handled further, and increments the counter J).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis in view of Montemurro to mark a message as received if not previously received. One of ordinary skill in the art would have been motivated to do so to avoid handling the same instance of a notification more than once (Montemurro, [0068]).
Regarding claim 13, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The method of claim 1, set forth above,
Lewis discloses:
further comprising: 
displaying the message content of the notification message ([0033] [0064] output components 34 such as an electronic display of computing device (i.e. computing device 4, etc.) for converting a signal into an appropriate form understandable to humans or machines, i.e. signal 80; notification package, wherein converting a signal into an appropriate form on an electronic display is equated to displaying the signal (e.g. signal 80; comprising the notification package)).
Regarding claims 17 and 20, they do not further define nor teach over the limitations of claim 1, therefore, claims 17 and 20 are rejected for at least the same reasons set forth above as in claim 1.
Regarding claim 18, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The computer usable program product of claim 17, set forth above,
Lewis discloses:
([0109-0112] computing device executing instructions by the at least one processor to perform the method of any combination of examples 2-10 and 12-19 wherein computer-readable storage media is to store desired program code, i.e. a website, server, or other remote source) and wherein the computer usable code is transferred over a network from a remote data processing system ([0112] instructions are transmitted from a website, server, or other remote source using a coaxial cable, fiber optic cable, twisted pair, digital subscriber line (DSL), or wireless technologies such as infrared, radio, and microwave, then the coaxial cable, fiber optic cable, twisted pair, DSL, or wireless technologies such as infrared, radio, and microwave).
Regarding claim 19, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The computer usable program product of claim 17, set forth above,
Lewis discloses:
wherein the program instructions are stored in a computer readable storage device in a server data processing system ([0109-0112] computing device executing instructions by the at least one processor to perform the method of any combination of examples 2-10 and 12-19 wherein computer-readable storage media is to store desired program code, i.e. a website, server, or other remote source), and wherein the computer usable code is downloaded over a network to a remote data processing system for use in aPage 42 of 45 Docket No. YOR920170170US02computer readable storage device associated with the remote data processing system ([0112] instructions are transmitted from a website, server, or other remote source using a coaxial cable, fiber optic cable, twisted pair, digital subscriber line (DSL), or wireless technologies such as infrared, radio, and microwave, then the coaxial cable, fiber optic cable, twisted pair, DSL, or wireless technologies such as infrared, radio, and microwave).Page 43 of 45 
Regarding claims 23 and 26, they do not further define nor teach over the limitations of claim 6, therefore, claims 23 and 26 are rejected for at least the same reasons set forth above as in claim 6.
Claims 2-3, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis-Montemurro-Rajadurai-Schwartz-Hansson in view of Wills et al. (US-20050169285-A1) hereinafter Wills.
Regarding claim 2, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The method of claim 1, set forth above,
Lewis-Montemurro-Rajadurai-Schwartz-Hansson do not explicitly disclose:
wherein the notification message further includes an application identifier generated by the original sender, the application identifier associated with an application of the communication device. 
However, Wills discloses:
wherein the notification message further includes an application identifier generated by the original sender ([0007] [0033-0035] content targeted to a particular application by specifying the application identifier (ID) in the push request, wherein specifying the application identifier in the push request is equated to generating an application identifier, PPG 305 pushes the push notification and the client state information with the application identifier 309 to the client wireless device(s) 301A-301F through the network cloud 303), the application identifier associated with an application of the communication device ([0007] application identifier specifies a particular application).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro-Rajadurai-Schwartz-Hansson in view of Wills to include an application identifier generated by the original sender with the notification message. One of ordinary skill in the art would have been motivated to do so to target a specific application on the wireless device (Wills, [0033]).
Regarding claim 3, Lewis-Montemurro-Rajadurai-Schwartz-Hansson-Wills disclose:
The method of claim 2, set forth above,
Lewis does not explicitly disclose:

However, Montemurro discloses:
determining that an integrity of message content in the notification message and an original sender of the notification message is verified using the digital signature ([0067] perform a verification process on the digital signature to determine whether to accept or reject the notification identifier’s authenticity, wherein the determining of whether to accept or reject the authenticity is equated to verifying the integrity);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis in view of Montemurro to utilize a message identifier and digital signature in order to verify the integrity of the message prior to forwarding the message. One of ordinary skill in the art would have been motivated to do so in order to determine whether to accept or reject the notification identifier’s authenticity (Montemurro, [0067]).
Lewis-Montemurro do not explicitly disclose:
determining that the notification message is intended for the application based upon the application identifier, wherein the determining that the integrity of message content is verified is responsive to the determining that the notification message is intended for the application.
However, Wills discloses:
determining that the notification message is intended for the application based upon the application identifier ([0007] [0033-0035] content targeted to a particular application by specifying the application identifier (ID) in the push request, wherein specifying the application identifier in the push request is equated to generating an application identifier, PPG 305 pushes the push notification and the client state information with the application identifier 309 to the client wireless device(s) 301A-301F through the network cloud 303; device reads the application-specific identification and the application as identified by the application ID is located – the push notification is passed to the application [0039] WAG 413 determines if the application corresponding to the application identifier specified in the cookie request header is accessing the domain, such as comparing the user agent header representing the application on the mobile device to the application targeted by the Push Initiator or PPG in the initial push submission, as determined via a link to the PPG and reference to a PPG transaction or the like), wherein the determining that the integrity of message content is verified is responsive to the determining that the notification message is intended for the application ([0030] push notification may include parameters such as authenticated, trusted, etc. [0044] processing may further include adding authentication metadata to the push notification specifying an intended user on the client device).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro in view of Wills to only verify the integrity after determining that the notification is intended for the application. One of ordinary skill in the art would have been motivated to do so to target a specific application on the wireless device (Wills, [0033]). 
Regarding claims 21-22 and 24-25, they do not further define nor teach over the limitations of claims 2-3, therefore, claims 21-22 and 24-25 are rejected for at least the same reasons set forth above as in claims 2-3.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis-Montemurro-Rajadurai-Schwartz-Hansson in view of Vangala et al. (US-20180131781-A1) hereinafter Vangala.
Regarding claim 11, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The method of claim 1, set forth above,
Lewis-Montemurro-Rajadurai-Schwartz-Hansson do not explicitly disclose:

receiving, previous to receiving the notification message, an indication of an expected time window of receiving the notification message; and 
adjusting at least one of a frequency for discovery of the notification message and a frequency of forwarding of the notification message based upon the expected time window. 
However, Vangala discloses:
receiving, previous to receiving the notification message, an indication of an expected time window of receiving the notification message ([0084-0089] [0110] UE 106 may provide to the PNS 508 preference information 602 for push notifications; a preferred frequency and/or period of delivery for push notifications associated with that application (immediately, hourly, daily, weekly), i.e. if the preference information 602 indicates that the UE prefers to download push notifications associated with the relevant application only once daily, then the PNS may delay resending the notification 606 until the notification 612 has not been received for at least an appropriate amount of time, wherein a day is equated to an expected time window of receiving the notification); and
adjusting at least one of a frequency for discovery of the notification message and a frequency of forwarding of the notification message based upon the expected time window ([0084-0089] [0110] if the preference information 602 indicates that the UE prefers to download push notifications associated with the relevant application only once daily, then the PNS may delay resending the notification 606 until the notification 612 has not been received for at least an appropriate amount of time, wherein a day is equated to an expected time window of receiving the notification, wherein delaying the notification requires adjusting a frequency of forwarding the notification message based on the delay).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro-Rajadurai-Schwartz-.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis-Montemurro-Rajadurai-Schwartz-Hansson in view of ONOHARA et al. (US-20150181515-A1) hereinafter Onohara further in view of KANG et al. (US-20140370811-A1) hereinafter Kang.
Regarding claim 12, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The method of claim 1, set forth above,
Lewis-Montemurro-Rajadurai-Schwartz-Hansson do not explicitly disclose:
further comprising:
determining the peer-to-peer communication channel based upon an expected latency of the notification message. 
However, Onohara discloses:
further comprising:
determining the peer-to-peer communication channel based upon the notification message ({note: the specification in [0078] defines the peer-to-peer communication channels as being WiFi, Bluetooth, or other limited range radio communication channels} [0081] [0085] determine that the wireless LAN communication should be given preference when the remaining capacity of the battery is large, and may determine that the Bluetooth communication should be given preference when the remaining capacity of the battery is small). 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro-Rajadurai-Schwartz-
Lewis-Montemurro-Rajadurai-Schwartz-Hansson-Onohara do not explicitly disclose:
determining the peer-to-peer communication channel based upon an expected latency.
However, Kang discloses:
determining the peer-to-peer communication channel based upon an expected latency ([0073] transmission of content using Bluetooth can be advantageous in terms of latency, e.g. low latency for Bluetooth over Wi-Fi).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro-Rajadurai-Schwartz-Hansson-Onohara in view of Kang to have determined the peer-to-peer communication channel based upon an expected latency. One of ordinary skill in the art would have been motivated to do so in order to transmit content using Bluetooth which can be advantageous in terms of latency, e.g. low-latency (Kang, [0073]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis-Montemurro-Rajadurai-Schwartz-Hansson in view of Gorlin (US-20160019496-A1).
Regarding claim 14, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The method of claim 1, set forth above,
Lewis-Montemurro-Rajadurai-Schwartz-Hansson do not explicitly disclose:
further comprising:
dynamically adjusting a frequency of forwarding of the notification message to conserve power of the communication device.

dynamically adjusting a frequency of forwarding of the notification message to conserve power of the communication device ([0118] frequency a mobile devices transmits its location would vary based on its circumstances, e.g. if its battery level is low, then the frequency of transmission can be reduced in order to preserve battery life).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis-Montemurro-Rajadurai-Schwartz-Hansson in view of Gorlin to have adjusted a frequency of forwarding of the notification message to conserve power of the communication device. One of ordinary skill in the art would have been motivated to do so to preserve battery life (Gorlin, [0118]).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis-Montemurro-Rajadurai-Schwartz-Hansson in view of Sathya et al. (US-20190207819-A1) hereinafter Sathya.
Regarding claim 15, Lewis-Montemurro-Rajadurai-Schwartz-Hansson disclose:
The method of claim 1, set forth above,
Lewis discloses:
wherein the original sender includes a source server ([0064] [FIG. 4] server 17), wherein the receiving of the notification message includes receiving the notification message as a notification sent via the cellular network ([0019] [0064] [FIG. 4] server 17 may send a notification package to computing device 4 via one or more signals 80, wherein one or more signals 80 is a cellular service or the Internet service; wherein a server sending to a computing device is equated as receiving by a device).
Lewis does not explicitly disclose:
wherein the receiving of the notification message includes receiving the notification message as a push notification.

wherein the receiving of the notification message includes receiving the notification message as a push notification ([0073] information may be pushed to a client system 730 as notifications).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Lewis in view of Sathya to receive a notification as a push notification. One of ordinary skill in the art would have been motivated to do so to provide information regarding content objects to a client system, where the information may be pushed as notifications (Sathya, [0073]).
Regarding claim 16, Lewis-Montemurro-Rajadurai-Schwartz-Hansson-Sathya disclose:
The method of claim 15, set forth above,
Lewis discloses:
wherein the communication device is a mobile device simultaneously operating an Internet protocol and a peer-to-peer protocol ([0019] [0064-0065] [FIG. 4] server 17 may send a notification package to computing device 4 via one or more signals 80, wherein one or more signals 80 is a cellular service or the Internet service (i.e. internet protocol); wherein a server sending to a computing device is equated as receiving by a device, and computing device 4 and computing device 84 may connect, such as via a non-Internet protocol such as Bluetooth.RTM or near-field communication (i.e. peer-to-peer protocol), and transfer notification data 22 via one or more signals 82).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacobs et al. (US-20100279647-A1) METHODS AND SYSTEMS FOR RELAYING OUT OF RANGE EMERGENCY INFORMATION;
SONG (US-20140075220-A1) METHOD AND DEVICE OF CONTROLLING POWER SAVING;
Theodore et al. (US-20190068382-A1) SELF-ORGANIZING MOBILE PEER-TO-PEER MESH NETWORK AUTHENTICATION;
Parkulo et al. (US-7263379-B1) COMMUNICATIONS NETWORK FOR EMERGENCY SERVICES PERSONNEL;
Cardona (US-20140030982-A1) METHOD AND APPARATUS FOR DISTANCE ESTIMATE USING SIGNAL STRENGTH INFORMATION;
Goel et al. (US-20090310516-A1) DENSE MESH NETWORK COMMUNICATIONS;
Seok et al. (US-20090122774-A1) MESH DETERMINISTIC ACCESS (MDA) PROCEDURE IN WIRELESS MESH NETOWRK AND WIRELESS DEVICE SUPPORTING THE SAME;
Jetcheva et al. (US-20080151916-A1) UTILIZING MULTIPLE MESH NETWORK GATEWAYS IN A SHARED ACCESS NETWORK;
Garg (US-20160119867-A1) OUT-OF-BAND POWER DOWN NOTIFICATION;
Kaplinger et al. (US-20160072865-A1) ACTIVE OFFLINE STORAGE MANAGEMENT FOR STREAMING MEDIA APPLICATION USED BY MULTIPLE CLIENT DEVICES;
Sun (US-20120033616-A1) MOBILE TERMINAL AND PEER-TO-PEER MODE BASED DATA TRANSMISSION METHOD THEREOF;
Broustis et al. (US-20130110920-A1) NETWORK-ASSISTED PEER-TO-PEER SECURE COMMUNICATION ESTABLISHMENT;
Sundaram et al. (US-20130182848-A1) SECURE GROUP MESSAGING;
MASHHADI et al. (US-20160286367-A1) METHOD AND SYSTEM FOR SCHEDULING A PUSH DATA TRANSMISSION;
Smith et al. (US-10165047-B2) METHODS AND APPARATUS FOR TRANSMITTING SERVICE INFORMATION IN A NEIGHBORHOOD OF PEER-TO-PEER COMMUNICATION GROUPS;
Bostick et al. (US-9999083-B1) AD-HOC PEER-TO-PEER COMMUNICATIONS TO ACCESS VARIOUS SERVICES VIA A CELLULAR NETWORK. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453